DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2017/0374681 A1) teach “an operating method of an access point or a station in a multi-BSS environment in which different BSSIDs are allocated to individual BSSs and an apparatus therefor.”(Paragraph [0001]), in view of teach Hedayat (U.S. Patent Application Publication # 2016/0174254 A1) “STAs/APs may announce information that will help other STAs/APs …” (Fig.8; Paragraph [0034]) Also, Hedayat teaches “this information includes an indication of the BSS to which the STA/AP belongs and/or an indication of whether the STA/AP captures frames mostly from its own BSS or from other BSSs.”(Fig.8; Paragraph [0034]), and Oteri et al. (U.S. Patent Application Publication # 2016/0073429 A1) teach “The AP may announce the grouping information in intra-BSS Parameter Set element, e.g., when the intra-BSS F-CSMA grouping is determined. The intra-BSS Parameter Set element may be transmitted by one or more of a Beacon frame, a probe response frame, an association authentication frame, or a reassociation response frame.’’(Paragraph [0155]), fail to disclose: “… wherein determining the home situation of the first radio frame according to the first attribute information carried in the first radio frame and the second attribute information corresponding to the first AP station comprises: 
acquiring the first attribute information carried in the first radio frame, wherein the first radio frame is sent by a second station to a second AP station with which the second station is associated, the first AP station and the second AP station each corresponds to a different BSS, the first AP station and the second AP station belong to a same multiple BSS set, the first attribute information comprises BSS identifier (BSSID), the second attribute information corresponding to the first AP station comprises BSSID, and a BSSID is used for identifying a corresponding BSS; and 
determining, according to the first attribute information and the second attribute information corresponding to the first AP station, whether the first radio frame is an intra-BSS radio frame to which the first station belongs to obtain the home situation of the first radio frame.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-7 and 19 are also allowed by virtue of their dependency on claim 1.
Regarding claim 9, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2017/0374681 A1) teach “an operating method of an access point or a station in a multi-BSS environment in which different BSSIDs are allocated to individual BSSs and an apparatus therefor.”(Paragraph [0001]), in view of teach Hedayat (U.S. Patent Application Publication # 2016/0174254 A1) “STAs/APs may announce information that will help other STAs/APs …” (Fig.8; Paragraph [0034]) Also, Hedayat teaches “this information includes an indication of the BSS to which the STA/AP belongs and/or an indication of whether the STA/AP captures frames mostly from its own BSS or from other BSSs.”(Fig.8; Paragraph [0034]), and Oteri et al. (U.S. Patent Application Publication # 2016/0073429 A1) teach “The AP may announce the grouping information in intra-BSS Parameter Set element, e.g., when the intra-BSS F-CSMA grouping is determined. The intra-BSS Parameter Set element may be transmitted by one or more of a Beacon frame, a probe response frame, an association authentication frame, or a reassociation response frame.’’(Paragraph [0155]), fail to disclose: “… wherein determining, according to the uplink and downlink identification information and the network identification information, the home situation of the second radio frame comprises: 
after determining that the second radio frame is an uplink radio frame according to the uplink and downlink identification information, matching the network identification information belonging to the sender with network identification information of the AP station or network identification information of any BSS in a multiple BSS set to which the AP station belongs; 
in response to determining that the network identification information matches the network identification information of the AP station or the network identification information of any BSS in the multiple BSS set to which the AP station belongs, determining that the second radio frame is an intra-BSS radio frame to which the AP station belongs; and 
in response to determining that the network identification information does not match the network identification information of the AP station or the network identification information of any BSS in the multiple BSS set to which the AP station belongs, determining that the second radio frame is an inter-BSS radio frame to which the AP station belongs.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-10, 13, and 21 are also allowed by virtue of their dependency on claim 9.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Chu et al. (U.S. Patent # 10,257,859 B1) teach “the STA device 130 determines that the wireless signal carries a first data unit that is intra-BSS data unit.’’(Fig.4; Column 12 Lines  44-46)
Seok (U.S. Patent Application Publication # 2017/0289987 A1) teach “a method, apparatus, and software for processing Physical layer Protocol Data Unit (PPDU) based on Basic Service Set (BSS) identification information in a High Efficiency WLAN (HEW), and a recording medium that stores the software.’’(Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 1, 2022